Citation Nr: 1220464	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-34 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to a permanent and total disability rating for non-service-connected pension purposes.  


REPRESENTATION

Veteran represented by:  Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

It is noted that in February 2011, a letter was received by facsimile at the RO from the private law firm representing the Veteran in his case before VA, indicating its intention to withdraw as the Veteran's attorney of record.  Notations on the copy of the letter from RO personnel stated that it could not proceed with the revocation of power of attorney as the case had already been certified to the Board on appeal.  An individual contacted in the private attorney's office in March 2012 stated that she would send the revocation to the Board.  However, the Board has not received any revocation of representation and the Veteran was assisted at his Board hearing in April 2012 by the attorney of record from the private firm.  Thus, the Veteran's representation remains as noted on the first page of this decision.  

The issue of entitlement to a permanent and total disability rating for non-service-connected pension purposes is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  



FINDING OF FACT

In April 2012, at a hearing before the Board, on the record the Veteran withdrew from the appeal the claims of service connection for an acquired psychiatric disorder and a low back disability.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for an acquired psychiatric disorder and a low back disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)). 

In April 2012, at a hearing before the Board, on the record, the Veteran withdrew from the appeal the claims of entitlement to service connection for an acquired psychiatric disorder and a low back disability.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to those issues.  

Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The claims of entitlement to service connection for an acquired psychiatric disorder and a low back disability are dismissed. 


REMAND

Regarding the claim of entitlement to a permanent and total disability rating for nonservice-connected pension purposes, the Veteran should undergo a VA examination to ascertain the current severity of his disabilities.  At the recent Board hearing in April 2012, it was suggested that the Veteran's medical condition had worsened and that his physical and mental conditions prevented him from working.  In particular, it was requested that the Veteran's back disability and his psychiatric disorder be examined.  The Veteran testified that he was receiving treatment at the Huntington VA for his back and that he had recently completed programs at the Clarksburg VA and at Prestera (assumed to be a private facility) for a psychiatric disorder in regard to treatment for substance abuse but also for bipolar disorder.  A preliminary review of the record shows that the Veteran underwent a VA psychiatric examination in July 2009, wherein the diagnosis of a psychiatric disorder was not clearly defined.  The examiner noted that the Veteran worked as a part-time, in-home caregiver, and concluded that the Veteran remained employable from a mental health perspective.  Since that examination, however, the Veteran testified that he was no longer working in his former capacity as a caregiver, in part due to his medical condition.   

As the Board determines there is a need to verify the current severity of the Veteran's disabilities, a reexamination is required.  38 C.F.R. § 3.327(a). 

The most recent VA outpatient records in the file are dated from October 2010.  Prior to the examination, any additional pertinent treatment records, to include updated VA treatment records from October 2010, should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit treatment records from Prestera, as mentioned in the hearing in April 2012, or request him to authorize VA to obtain the records on his behalf.  

2.  Obtain all VA treatment records of the Veteran beginning in August 2010, to include records of an inpatient stay from August to September 2010.  

3.  Arrange for the Veteran to be afforded an appropriate VA examination or examinations to determine the current nature and severity of all disability.  The claims folder must be provided to the examiner and review of pertinent documents therein should be reflected in the completed examination report.  All necessary tests and studies should be accomplished.  All clinical findings in regard to evaluating each of the Veteran's disabilities, to include mental disorders and low back disability, in accordance with applicable rating criteria, should be set forth in the report.  

4.  Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to a permanent and total disability rating for pension benefits, based on a review of the entire evidentiary record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case and the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


